                                                                   Case 2:19-bk-24804-VZ              Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46                           Desc
                                                                                                       Main Document    Page 1 of 14


                                                                   1    Richard M. Pachulski (CA Bar No. 90073)
                                                                        Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2    Malhar S. Pagay (CA Bar No. 189289)
                                                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3    10100 Santa Monica Blvd., 13th Floor
                                                                        Los Angeles, California 90067
                                                                   4    Telephone: 310/277-6910
                                                                        Facsimile: 310/201-0760
                                                                   5    E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7    Attorneys for Reorganized Debtor

                                                                   8
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                                  LOS ANGELES DIVISION
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       In re:                                                      Case No.: 2:19-bk-24804-VZ
                                                                  12
                                                                       YUETING JIA,1
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               Chapter 11
                                           ATTORNEYS AT LAW




                                                                                                 Reorganized Debtor.
                                                                  14                                                               REORGANIZED DEBTOR’S NOTICE OF
                                                                                                                                   MOTION AND MOTION FOR ORDER TO
                                                                  15                                                               FURTHER EXTEND TIME TO FILE CLAIM
                                                                                                                                   OBJECTIONS; MEMORANDUM OF POINTS
                                                                  16                                                               AND AUTHORITIES AND DECLARATION
                                                                                                                                   OF YUETING JIA IN SUPPORT THEREOF
                                                                  17
                                                                                                                                   Date: April 22, 2021
                                                                  18                                                               Time: 11:00 a.m.
                                                                                                                                   Place: Courtroom 1368
                                                                  19                                                                      Edward R. Roybal Federal Building
                                                                                                                                          255 East Temple Street
                                                                  20                                                                      Los Angeles, California 90012
                                                                                                                                  Judge: Honorable Vincent P. Zurzolo
                                                                  21

                                                                  22

                                                                  23            PLEASE TAKE NOTICE that, on April 22, 2021, at 11:00 a.m., or as soon thereafter as

                                                                  24    counsel may be heard before the Honorable Vincent P. Zurzolo, United States Bankruptcy Judge,

                                                                  25    Yueting Jia (“YT”, the “Debtor”, or “Reorganized Debtor”, as applicable), the Reorganized Debtor

                                                                  26    in the above-captioned chapter 11 bankruptcy case (the “Chapter 11 Case”), will request entry of an

                                                                  27    order further extending the deadline for filing objections to claims (the “Claim Objection Deadline”),

                                                                  28    1
                                                                          The last four digits of the Reorganized Debtor’s federal tax identification number are 8972. The Reorganized Debtor’s
                                                                        mailing address is 91 Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                        DOCS_LA:337015.2 46353/003
                                                                   Case 2:19-bk-24804-VZ             Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46                          Desc
                                                                                                      Main Document    Page 2 of 14


                                                                   1   by one hundred twenty (120) days, i.e. from the current Claim Objection Deadline of April 22, 2021,

                                                                   2   through and including August 20, 2021,2 for the reasons set forth herein (the “Motion”).

                                                                   3           Creditors have asserted billions of dollars in purported claims against the Reorganized

                                                                   4   Debtor’s bankruptcy estate and, as a result, the Creditors Trust created through the Plan. The

                                                                   5   Reorganized Debtor has been diligently reconciling such claims and has already filed Notices of

                                                                   6   Undisputed Claims with the Court, as contemplated under the Plan, in order to indicate those

                                                                   7   amounts of creditors’ claims that, to date, he agrees may be utilized for purposes of distribution.

                                                                   8   However, the Reorganized Debtor recognizes that there is a possibility that he and his advisors may

                                                                   9   not complete the claims review process in time to file any needed objections by the current Claim

                                                                  10   Objection Deadline, particularly in light of his simultaneous work for Faraday Future (“Faraday” or

                                                                  11   “FF”) and the impending SPAC transaction that will result in Faraday becoming a publicly-traded
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   company. Consequently and, in an abundance of caution, by this Motion, he is requesting an
                                        LOS ANGELES, CALIFORNIA




                                                                  13   extension of the Claim Objection Deadline. The Debtor reserves the right to seek additional
                                           ATTORNEYS AT LAW




                                                                  14   extensions of the Claim Objection Deadline to the extent necessary and appropriate.

                                                                  15           PLEASE TAKE FURTHER NOTICE that the Motion is based on and supported by this

                                                                  16   Notice of Motion and Motion, the annexed Memorandum of Points and Authorities and Declaration

                                                                  17   of Yueting Jia in support hereof, and the record in this Chapter 11 Case.

                                                                  18           PLEASE TAKE FURTHER NOTICE that Local Bankruptcy Rule 9013-1(f)(1) requires

                                                                  19   that any response to the Motion be in writing, be filed with the Court and served upon counsel for

                                                                  20   the Reorganized Debtor at the address set forth in the upper left-hand corner of the first page hereof

                                                                  21   and the United States Trustee at least fourteen (14) days prior to the hearing regarding the Motion.

                                                                  22   Pursuant to Local Bankruptcy Rule 9013-1(f)(3), the failure to timely file and serve a written

                                                                  23   opposition may be deemed by the Court to be consent to the granting of the relief requested in the

                                                                  24   Motion.

                                                                  25

                                                                  26

                                                                  27   2
                                                                        The deadline to file objections to claims was initially established as December 23, 2020, pursuant to the Third Amended
                                                                       Chapter 11 Plan of Reorganization for Yueting Jia (Dated March 17, 2020) [Docket No. 464], as modified by the
                                                                  28   Confirmation Order (the “Plan”). Pursuant to the Order Granting Reorganized Debtor’s Motion for Order to Extend
                                                                       Time to File Claim Objections [Docket No. 918], the Court extended the Claim Objection Deadline until April 22, 2021.
                                                                                                                                2
                                                                       DOCS_LA:337015.2 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46            Desc
                                                                                                     Main Document    Page 3 of 14


                                                                   1            WHEREFORE, the Reorganized Debtor respectfully requests that the Court enter an Order

                                                                   2   (i) extending the Claim Objection Deadline until August 20, 2021, subject to the Reorganized

                                                                   3   Debtor’s right to seek further extensions thereof, and (ii) granting the Reorganized Debtor such other

                                                                   4   and further relief as it deems necessary and appropriate.

                                                                   5
                                                                       Dated:     April 1, 2021                     PACHULSKI STANG ZIEHL & JONES LLP
                                                                   6

                                                                   7                                                By       /s/ Malhar S. Pagay
                                                                                                                             Richard M. Pachulski
                                                                   8                                                         Jeffrey W. Dulberg
                                                                                                                             Malhar S. Pagay
                                                                   9
                                                                                                                             Attorneys for Reorganized Debtor
                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         3
                                                                       DOCS_LA:337015.2 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46                Desc
                                                                                                     Main Document    Page 4 of 14


                                                                   1                           MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                         I.

                                                                   3                                              JURISDICTION

                                                                   4           This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. Venue

                                                                   5   of this Case and this Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The

                                                                   6   statutory predicates for the relief sought herein are section 105(a) of title 11 of the United States

                                                                   7   Code (the “Bankruptcy Code”) and Rule 9006(b) of the Federal Rules of Bankruptcy Procedure (the

                                                                   8   “Bankruptcy Rules”). Also, pursuant to paragraph U of the Order Granting Motion to Confirm

                                                                   9   Third Amended Chapter 11 Plan of Reorganization for Yueting Jia (Dated March 17, 2020, Docket

                                                                  10   Entry #464) As Modified [Docket No. 810] (the “Confirmation Order”), subject to certain

                                                                  11   exceptions, this Court “retain[ed] exclusive jurisdiction over all matters arising out of, or related to,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   the Chapter 11 Case and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code,
                                        LOS ANGELES, CALIFORNIA




                                                                  13   including those matters set forth in Article XII of the Plan.” Confirmation Order ¶ U. at 24.
                                           ATTORNEYS AT LAW




                                                                  14   Paragraph XII.(o) of the Plan, in turn, allows this Court to “[i]ssue such orders as may be necessary

                                                                  15   or appropriate to aid in execution of the Plan or to maintain the integrity of the Plan following

                                                                  16   consummation, to the extent authorized by section 1142 of the Bankruptcy Code.” Plan § XII.(o) at

                                                                  17   65.

                                                                  18                                                       II.

                                                                  19                                         STATEMENT OF FACTS

                                                                  20   A.      Commencement of the Chapter 11 Case and the Plan

                                                                  21           The Debtor commenced this Chapter 11 Case on October 14, 2019. On June 5, 2020, the

                                                                  22   Court entered the Confirmation Order, confirming the Plan. Pursuant to the Plan, distributions to

                                                                  23   creditors, through a Creditors Trust, are dependent upon the success of the mobility ecosystem

                                                                  24   company founded by the Debtor, Faraday Future. The Effective Date of the Plan occurred on June

                                                                  25   26, 2020 [Docket No. 825].

                                                                  26           Section 8.1 of the Plan states:

                                                                  27
                                                                                        Any objections to claims shall be served and filed on or before (a) the
                                                                  28                    one-hundred eightieth (180th) day following the later of (i) the
                                                                                                                         4
                                                                       DOCS_LA:337015.2 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46              Desc
                                                                                                     Main Document    Page 5 of 14


                                                                   1                    Effective Date and (ii) the date that a proof of claim is filed or
                                                                                        amended or a Claim is otherwise asserted or amended in writing by or
                                                                   2                    on behalf of a holder of such Claim, or (b) such later date as may be
                                                                                        fixed by the Bankruptcy Court.
                                                                   3

                                                                   4   Plan § 8.1 at 41 (emphasis added).

                                                                   5   B.       The Claims Against the Estate

                                                                   6            As set described in the Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   7   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 464] (the

                                                                   8   “Disclosure Statement”), the majority of the Reorganized Debtor’s debts stem from his personal

                                                                   9   guarantees for businesses that he operated in the People’s Republic of China. Specifically, the

                                                                  10   claims against YT fall into four general categories: (i) unsecured direct claims against YT, (ii) direct

                                                                  11   claims against YT secured by his assets in the PRC, (iii) claims against YT based on guarantees of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   unsecured loans to other entities, and (iv) claims against YT based on guarantees of loans to other
                                        LOS ANGELES, CALIFORNIA




                                                                  13   entities secured by such entities’ assets in the PRC.
                                           ATTORNEYS AT LAW




                                                                  14            YT scheduled approximately $1.21 billion in U.S. Secured Claims and China Secured Claims

                                                                  15   and approximately $2.61 billion in Debt Claims. See Schedule D and Schedule E/F [Docket No. 28].

                                                                  16   Based on the Schedules and the filed proofs of claim, over $386 million in China Secured Claims

                                                                  17   and $8.6 billion in Debt Claims have been asserted against YT. See Disclosure Statement § II.B. at

                                                                  18   16-17.

                                                                  19   C.       Notices of Undisputed Amounts

                                                                  20            On September 21, 2020, the Reorganized Debtor filed his Notice of (I) Undisputed Amounts;

                                                                  21   and (II) Deadline for Claimants to Complete and Submit Compliance Certificate in Order to Receive

                                                                  22   Trust Distribution (the “First Notice of Undisputed Amounts”) [Docket No. 898]. Among other

                                                                  23   information, the First Notice of Undisputed Amounts identifies fifty-six (56) claim amounts with

                                                                  24   which the Reorganized Debtor has determined he has no objection.

                                                                  25            On January 12, 2021, the Reorganized Debtor filed his Second Notice of (I) Undisputed

                                                                  26   Amounts; and (II) Deadline for Claimants to Complete and Submit Compliance Certificate in Order

                                                                  27   to Receive Trust Distribution (the “Second Notice of Undisputed Amounts”) [Docket No. 922]. The

                                                                  28

                                                                                                                        5
                                                                       DOCS_LA:337015.2 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46               Desc
                                                                                                     Main Document    Page 6 of 14


                                                                   1   Second Notice of Undisputed Amounts identifies an additional twenty (20) claim amounts with

                                                                   2   which the Reorganized Debtor has determined he has no objection.

                                                                   3   D.      Prior Extension of Time to File Claim Objections

                                                                   4           On November 17, 2020, the Reorganized Debtor filed a Motion for Order to Extend Time to

                                                                   5   File Claim Objections (the “First Claim Objection Extension Motion”) [Docket No. 913], seeking to

                                                                   6   extend the Claim Objection Deadline from December 23, 2020 (the date initially established

                                                                   7   pursuant to the Plan), to April 22, 2021. The First Claim Objection Extension Motion was approved

                                                                   8   by order entered on December 8, 2020 [Docket No. 918] (the “First Claim Objection Extension

                                                                   9   Order”).

                                                                  10   E.      The Reorganized Debtor’s Discharge

                                                                  11           On February 9, 2021, the Reorganized Debtor filed his Motion for Entry of an Order
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Determining the Discharge Date under Debtor’s Third Amended Plan of Reorganization under
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Chapter 11 of the Bankruptcy Code, as Modified [Docket No. 924] (the “Discharge Motion”),
                                           ATTORNEYS AT LAW




                                                                  14   pursuant to which the Reorganized Debtor advised that he had satisfied the criteria set forth in the

                                                                  15   Confirmation Order to receive a discharge and setting the “Discharge Date” as February 3, 2021. On

                                                                  16   March 4, 2021, the Court granted the Discharge Motion [Docket No. 941], and, on March 10, 2021,

                                                                  17   advised all parties in interest of the Reorganized Debtor’s discharge [Docket No. 945].

                                                                  18   F.      Faraday Future’s Announced NASDAQ Listing Transaction

                                                                  19           In addition to the on-going claims review and reconciliation process contemplated under the

                                                                  20   Plan, the Reorganized Debtor also has been focused on assisting Faraday with its search for the

                                                                  21   capital necessary to fund its operations through the next stages of product development and

                                                                  22   manufacturing. The Reorganized Debtor’s efforts in this regard have been critical, since Faraday

                                                                  23   Future’s success is integral to generating distributions to creditors through the creditor trust

                                                                  24   established pursuant to the Plan.

                                                                  25           As discussed in the Discharge Motion, Faraday’s efforts have been successful: on January

                                                                  26   28, 2021, FF announced that it had entered into an agreement with Property Solutions Acquisition

                                                                  27   Corp. (“PSAC”), a special purpose acquisition company, that would result in the listing of the

                                                                  28   Company on the Nasdaq Stock Market (symbol: FFIE). See https://www.ff.com/us/press-room/FF-

                                                                                                                         6
                                                                       DOCS_LA:337015.2 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46              Desc
                                                                                                     Main Document    Page 7 of 14


                                                                   1   to-list-through-merger-with-PSAC/ (the “SPAC Transaction Announcement”). The SPAC

                                                                   2   Transaction Announcement indicates that the transaction is expected to provide an estimated $1

                                                                   3   billion of gross proceeds to Faraday Future and fully fund the production of the company’s luxury

                                                                   4   electric model FF 91 within 12 months of transaction close.

                                                                   5

                                                                   6                                                     III.

                                                                   7                                          RELIEF REQUESTED

                                                                   8           By this Motion, the Reorganized Debtor seeks to extend the existing Claim Objection

                                                                   9   Deadline, which expires on April 22, 2021, by an additional one hundred twenty (120) days, i.e.,until

                                                                  10   August 20, 2021.

                                                                  11           Section 8.1 of the Plan expressly permits the Court to establish a Claims Objection Deadline
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   later than 180 days after the Effective Date of the Plan. Bankruptcy Rule 9006(b) provides that the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Court may “for cause shown at any time in its discretion” extend a deadline “if the request therefore
                                           ATTORNEYS AT LAW




                                                                  14   is made before the expiration” of such deadline. Fed. R. Bankr. P. 9006(b)(1). Additionally, the

                                                                  15   Court has the inherent power “to control the disposition of the causes on its docket with economy of

                                                                  16   time and effort for itself, for counsel, and for litigants.” Louis Vuitton Malletier S.A. v. LY USA,

                                                                  17   Inc., 676 F.3d 83, 96-97 (2d Cir. 2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)).

                                                                  18   Finally, section 105(a) of the Bankruptcy Code grants bankruptcy courts broad authority and

                                                                  19   discretion to take such actions and implement such procedures as are necessary to enforce the

                                                                  20   provisions of the Bankruptcy Code and/or its orders, including the enlargement of prescribed time

                                                                  21   periods and deadlines. 11 U.S.C. § 105(a).

                                                                  22           The authority to extend the Claims Objection Bar Date is contemplated under the Plan, the

                                                                  23   First Claim Objection Extension Order and is consistent with the Court’s broad authority under

                                                                  24   sections 1142(b) and 105(a) of the Bankruptcy Code to issue orders necessary for the consummation

                                                                  25   of the Plan or to carry out the provisions of the Bankruptcy Code. See Adelphia Bus. Solutions, Inc.

                                                                  26   v. Abnos, 482 F.3d 602, 609 (2d Cir. 2007) (“Section 105(a) grants broad equitable power to the

                                                                  27   bankruptcy courts to carry out the provisions of the Bankruptcy Code so long as that power is

                                                                  28   exercised within the confines of the Bankruptcy Code.”); In re Oversight & Control Comm’n of

                                                                                                                         7
                                                                       DOCS_LA:337015.2 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46                 Desc
                                                                                                     Main Document    Page 8 of 14


                                                                   1   Avanzit, S.A., 385 B.R. 525, 535 (Bankr. S.D.N.Y. 2008) (“The bankruptcy court retains jurisdiction

                                                                   2   under 11 U.S.C. § 1142(b) . . . and it has ‘continuing responsibilities to satisfy itself that the [p]lan is

                                                                   3   being properly implemented.’”) (internal citations omitted); First Claim Objection Extension Order ¶

                                                                   4   2 at 2 (“The deadline … is extended … without prejudice to the Reorganized Debtor’s right to

                                                                   5   request a further extension of the Claim Objection Deadline upon further motion and showing of

                                                                   6   good cause.”).

                                                                   7           Courts should be liberal in granting extensions of time sought before the period to act has

                                                                   8   elapsed, as long as the moving party has not been guilty of negligence or bad faith and the privilege

                                                                   9   of extension has not been abused. 10 Lawrence P. King, Collier on Bankruptcy 9006.06[2] (15th ed.

                                                                  10   rev. 2007). As the current Claims Objection Deadline does not expire until December 23, 2020, this

                                                                  11   Motion is timely filed within the meaning of Bankruptcy Rule 9006(b). Further, this Motion is filed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   in good faith: although the Reorganized Debtor and his advisors have been diligent in their efforts to
                                        LOS ANGELES, CALIFORNIA




                                                                  13   finalize their review of claims prior to the expiration of the Claim Objection Deadline, the
                                           ATTORNEYS AT LAW




                                                                  14   Reorganized Debtor’s attention to other matters integral to consummation of the Plan, such as

                                                                  15   securing his discharge, Faraday Future’s operations and fundraising, may leave him with insufficient

                                                                  16   opportunity to timely complete the claims reconciliation process, necessitating the further extension

                                                                  17   requested in this Motion. The Reorganized Debtor believes that it would be prudent for him to

                                                                  18   continue to have the ability to object to claims, if necessary, once the claims review process is

                                                                  19   completed, in order to limit the claims pool to allowed, undisputed claims.

                                                                  20                                                       IV.

                                                                  21                                                CONCLUSION

                                                                  22           WHEREFORE, the Reorganized Debtor respectfully requests that the Court enter an order

                                                                  23   (a) extending the Claim Objection Deadline to August 20, 2021, with the right to request a further

                                                                  24   extension of the Claim Objection Deadline upon further motion and showing of good cause, and

                                                                  25   (b) granting the Reorganized Debtor such other and further relief as the Court deems appropriate.

                                                                  26

                                                                  27

                                                                  28

                                                                                                                          8
                                                                       DOCS_LA:337015.2 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46           Desc
                                                                                                     Main Document    Page 9 of 14


                                                                   1   Dated:     April 1, 2021                    PACHULSKI STANG ZIEHL & JONES LLP

                                                                   2
                                                                                                                   By       /s/ Malhar S. Pagay
                                                                   3                                                        Richard M. Pachulski
                                                                                                                            Jeffrey W. Dulberg
                                                                   4                                                        Malhar S. Pagay

                                                                   5                                                        Attorneys for Reorganized Debtor

                                                                   6

                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        9
                                                                       DOCS_LA:337015.2 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46              Desc
                                                                                                     Main Document    Page 10 of 14


                                                                   1                                    DECLARATION OF YUETING JIA

                                                                   2           I, Yueting Jia, declare as follows:
                                                                   3           1.       I am the reorganized debtor herein (the “Debtor”).
                                                                   4           2.       This Declaration is submitted in support of the Reorganized Debtor’s Notice of
                                                                   5   Motion and Motion for Order to Further Extend Time to File Claim Objections (the “Motion”).
                                                                   6   Capitalized terms utilized but not defined herein shall have the same meanings as set forth in the
                                                                   7   Motion.
                                                                   8           3.       Except as otherwise indicated, all statements in this Declaration are based upon my
                                                                   9   personal knowledge, my review of books and records, relevant documents and other information
                                                                  10   prepared or collected by my employees, advisors and representatives, or my opinion based on my
                                                                  11   experience. In making my statements based on my review of books and records, relevant documents
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   and other information prepared or collected by my professionals, advisors and employees, I have
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       relied upon these professionals, advisors and employees accurately recoding, preparing or collecting
                                                                  14   such documentation and other information.
                                                                  15           4.       I am not fluent in English. Accordingly, in the ordinary course of my business and
                                                                  16   personal affairs that require me to communicate in English either orally or in writing, I employ
                                                                  17   interpreters/translators who are fluent in both English and Chinese. I am utilizing such
                                                                  18   interpreters/translators in connection with matters that arise in connection with my Chapter 11 Case
                                                                  19   and intend to continue to do so. I have reviewed the Motion, as necessary, with the assistance of
                                                                  20   such interpreters/translators.
                                                                  21           5.       The majority of my debts stem from personal guarantees for businesses that I
                                                                  22   operated in the People’s Republic of China (the “PRC”). Specifically, the claims against me fall into
                                                                  23   four general categories: (a) unsecured direct claims, (b) direct claims secured by my assets in the
                                                                  24   PRC, (c) claims based on guarantees of unsecured loans to other entities, and (d) claims based on
                                                                  25   guarantees of loans to other entities secured by such entities’ assets in the PRC.
                                                                  26

                                                                  27

                                                                  28

                                                                                                                        10
                                                                       DOCS_LA:337015.2 46353/003
                                                                   Case 2:19-bk-24804-VZ            Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46              Desc
                                                                                                     Main Document    Page 11 of 14


                                                                   1           6.       I scheduled approximately $1.21 billion in U.S. Secured Claims and China Secured

                                                                   2   Claims and approximately $2.61 billion in Debt Claims. Based on the Schedules and the filed proofs

                                                                   3   of claim, over $386 million in China Secured Claims and $8.6 billion in Debt Claims have been

                                                                   4   asserted against me.

                                                                   5           7.       On September 21, 2020, I filed the Notice of Undisputed Amounts, identifying fifty-

                                                                   6   six (56) claim amounts to which I have no objection.

                                                                   7           8.       On January 12, 2021, I filed the Second Notice of Undisputed Amounts, identifying

                                                                   8   an additional twenty (20) claim amounts to which I have no objection.

                                                                   9           9.       In addition to the on-going claims review and reconciliation process contemplated

                                                                  10   under the Plan, I have been focused on assisting Faraday Future with its search for the capital

                                                                  11   necessary to fund its operations through the next stages of product development and manufacturing.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   My efforts in this regard have been critical, since Faraday Future’s success is integral to generating
                                        LOS ANGELES, CALIFORNIA




                                                                  13   distributions to creditors through the creditor trust established pursuant to the Plan.
                                           ATTORNEYS AT LAW




                                                                  14           10.      On January 28, 2021, FF announced that it had entered into an agreement with

                                                                  15   Property Solutions Acquisition Corp. (“PSAC”), a special purpose acquisition company, that would

                                                                  16   result in the listing of the Company on the Nasdaq Stock Market (symbol: FFIE). See

                                                                  17   https://www.ff.com/us/press-room/FF-to-list-through-merger-with-PSAC/ (the “SPAC Transaction

                                                                  18   Announcement”). The SPAC Transaction Announcement indicates that the transaction is expected

                                                                  19   to provide an estimated $1 billion of gross proceeds to Faraday Future and fully fund the production

                                                                  20   of the company’s luxury electric model FF 91 within 12 months of transaction close.

                                                                  21           I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the foregoing is true

                                                                  22   and correct to the best of my information, knowledge and belief.

                                                                  23           Executed this ___           $SULO
                                                                                              VW day of __________, 2021 at 5DQFKR3DORV9HUGHV
                                                                                                                             _________________, California.

                                                                  24
                                                                                                                      _______________________________
                                                                                                                          ______
                                                                                                                              _ _____
                                                                                                                                   _ _____________
                                                                  25                                                  Yueting
                                                                                                                          ing Jiaa
                                                                  26

                                                                  27

                                                                  28

                                                                                                                        11
                                                                       DOCS_LA:337015.2 46353/003
            Case 2:19-bk-24804-VZ                 Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46                                       Desc
                                                   Main Document    Page 12 of 14

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): REORGANIZED DEBTOR’S NOTICE OF
 MOTION AND MOTION FOR ORDER TO FURTHER EXTEND TIME TO FILE CLAIM
 OBJECTIONS; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF
 YUETING JIA IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and
 manner required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 1, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 1, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                 VIA U.S. MAIL
                 United States Bankruptcy Court
                 Central District of California
                 Attn: Hon. Vincent Zurzolo
                 Edward R. Roybal Federal Bldg./Courthouse
                 255 East Temple Street, Suite 1360
                 Los Angeles, CA 90012

                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) __________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 1, 2021                Mary de Leon                                                    /s/ Mary de Leon
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
        Case 2:19-bk-24804-VZ                Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46                                       Desc
                                              Main Document    Page 13 of 14


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)


        Tanya Behnam tbehnam@polsinelli.com,
         tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
        Maria Cho         Maria.Cho@faegredrinker.com, rosie.garciazapatero@faegredrinker.com
        Jeffrey W Dulberg            jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone             sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com,
         jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
        Jared T. Green          , spappa@svglaw.com
        Robbin L. Itkin          ritkin@sklarkirsh.com, cbullock@sklarkirsh.com
        Mette H Kurth           mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law         dare.law@usdoj.gov
        Ben H Logan           blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows               david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com,
         kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com,
         glenda.spratt@dentons.com;derry.kalve@dentons.com
        Byron Z Moldo            bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com
        Kelly L Morrison            kelly.l.morrison@usdoj.gov
        Matthew J Olson            olson.matt@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay           mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez           , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com,
         jmack@lesnickprince.com;cprince@ecf.courtdrive.com;hbaig@lesnickprince.com
    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
        Case 2:19-bk-24804-VZ                Doc 946 Filed 04/01/21 Entered 04/01/21 13:42:46                                       Desc
                                              Main Document    Page 14 of 14



        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair
         @sulmeyerlaw.com;cblair@ecf.inforuptcy.com
        Randye B Soref           rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor            btaylor@taylorlawfirmpc.com
        Helena Tseregounis             helena.tseregounis@lw.com
        United States Trustee (LA)               ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans            rwitthans@fhlawllp.com
        Felix T Woo          fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com;kfiles
         @sulmeyerlaw.com
        Emily Young pacerteam@gardencitygroup.com,
         rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin           dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.2 46353/002
